        Case: 3:20-cv-00486-slc Document #: 1 Filed: 05/26/20 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN


SHELLY J. SEAVERSON,
10732 N. Bay Shore Lane
Milton, WI 53563

                   Plaintiff,
                                               Case No. 20-cv-486
      vs.

UNUM LIFE INSURANCE COMPANY
OF AMERICA
Registered Agent:
Corporation Service Company
8040 Excelsior Drive, Suite 400
Madison, WI 53717

                   Defendant.


                                   COMPLAINT



      The Plaintiff, Shelly J. Seaverson, by Hawks Quindel, S.C., for her complaint

against the above-named Defendant, hereby states as follows:

                                     PARTIES

      1.     Plaintiff is an adult resident of the State of Wisconsin and currently

resides in Milton, Wisconsin.

      2.     Defendant,   UNUM     Life   Insurance    Company      of   America,   on

information and belief, is a corporation organized under the laws of the State of

Maine, licensed to do business in Wisconsin.
        Case: 3:20-cv-00486-slc Document #: 1 Filed: 05/26/20 Page 2 of 6



      3.     On information and belief, Defendant administers and insures a

long-term disability insurance plan for SSM Health (“the Plan”), an employee

welfare benefit plan subject to the Employee Retirement Income Security Act of

1974 (“ERISA”) as amended, that has been in effect since at least June 1, 2015 and

continues to the present time.

                              JURISDICTION & VENUE

      4.     As described more fully below, this is an action by a participant in an

employee welfare benefit plan governed by ERISA to recover benefits due under the

terms of the Plan pursuant to ERISA § 502(a)(1)(B).

      5.     Jurisdiction over this action is conferred upon this court because the

claims herein arise under ERISA.

      6.     Venue is proper in the Western District of Wisconsin pursuant to

ERISA § 502(e)(2) and 28 U.S.C. § 1391(b), because a substantial part of the events

and omissions giving rise to these claims occurred in this district and, because, in

substantial part, the breaches asserted herein took place in this district.

      7.     Plaintiff’s administrative remedies have been exhausted as a condition

precedent to filing this action.

                                        FACTS

      8.     Plaintiff is a former Case Management Specialist for SSM Health.

      9.     During the course of Plaintiff’s employment, Plaintiff became eligible

for certain employee benefits, including the long-term disability insurance (“LTDI”)

benefits provided by the Plan.



                                       2
          Case: 3:20-cv-00486-slc Document #: 1 Filed: 05/26/20 Page 3 of 6



         10.   Plaintiff   ceased   working     on   June   15,     2015     due   to   cervical

radiculopathy.

         11.   Defendant was responsible for determining whether Plaintiff was

eligible for LTDI benefits.

         12.   Defendant was responsible for paying Plaintiff’s LTDI benefits.

         13.   Defendant approved Plaintiff’s claim for LTDI benefits through

October 28, 2017.

         14.   Plaintiff’s gross LTDI benefit is worth $1,827.28 per month.

         15.   Defendant      denied   Plaintiff’s    LTDI        benefits    claim     beyond

October 28, 2017.

         16.   Plaintiff timely appealed Defendant’s denial of Plaintiff’s benefits

claim.

         17.   Plaintiff submitted complete medical documentation in support of

Plaintiff’s disability as part of the appeal.

         18.   Plaintiff submitted all information requested by the Defendant.

         19.   Defendant failed to consider the issues raised in Plaintiff’s appeal.

         20.   Defendant ignored clear medical evidence of Plaintiff’s medical

conditions and disability.

         21.   Defendant did not perform a “full and fair review” of Plaintiff’s claim.

         22.   Defendant failed to notify Plaintiff of the additional material necessary

in order for Plaintiff to perfect Plaintiff’s claim and an explanation of why that

material was necessary.



                                         3
         Case: 3:20-cv-00486-slc Document #: 1 Filed: 05/26/20 Page 4 of 6



        23.    Defendant failed to adequately explain why it rejected specific evidence

in Plaintiff’s file.

        24.    Defendant failed to engage in a meaningful dialogue with Plaintiff.

        25.    Defendant failed to adequately explain its reasons for denying Plaintiff

benefits.

        26.    Defendant conducted a selective review of Plaintiff’s medical records.

        27.     Defendant failed to adequately assess Plaintiff’s employability before

determining that Plaintiff is not sufficiently disabled to qualify for benefits.

        28.    At all times material to this complaint, Plaintiff has remained disabled

as defined by the Plan.

        29.    At all times material to this case, the Plan has remained in full force

and effect.

        30.    Defendant’s denial of Plaintiff’s claim for LTDI benefits caused

Plaintiff to suffer the loss of benefits and to incur expenses.

                             FIRST CAUSE OF ACTION:
                       DENIAL OF BENEFITS IN VIOLATION OF
                           SECTION 502(a)(1)(B) OF ERISA

        31.    The preceding paragraphs are reincorporated by reference as though

set forth here in full.

        32.    Plaintiff has been and remains disabled, as that term is defined by the

Plan.

        33.    Pursuant to Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989), the proper standard of review is arbitrary and capricious as the Plan has



                                        4
        Case: 3:20-cv-00486-slc Document #: 1 Filed: 05/26/20 Page 5 of 6



granted the administrator discretionary authority to determine eligibility for

benefits or to construe the Plan terms.

      34.    Defendant arbitrarily and capriciously denied Plaintiff benefits.

      35.    Defendant interpreted and applied the terms and conditions of the

Plan in a manner that is inconsistent with the plain language contained therein.

      36.    Upon information and belief, Defendant inconsistently interpreted the

terms and conditions of the Plan from one case to the next.

      37.    As both the payer of claims and the adjudicator of claim eligibility,

Defendant has an inherent conflict of interest.

      38.    Defendant’s denial of Plaintiff’s LTDI benefits was “downright

unreasonable.”

      39.    For these and other reasons, Defendant wrongfully denied Plaintiff’s

claim for LTDI benefits and Plaintiff is entitled to said benefits pursuant to

§ 502(a)(1)(B) of ERISA.

      WHEREFORE the Plaintiff, Shelly J. Seaverson, demands judgment from the

Defendant for the following:

      A.     Payment of all retroactive LTDI benefits owed to Plaintiff under the

terms and conditions of the Plan;

      B.     A declaration of Plaintiff’s continued eligibility for all LTDI benefits

under the Plan;

      C.     Pre-judgment and post-judgment interest;

      D.     Reasonable attorney’s fees and costs related to the action; and



                                          5
       Case: 3:20-cv-00486-slc Document #: 1 Filed: 05/26/20 Page 6 of 6



     E.    Such other and further relief that the Court deems just and equitable.

Dated: May 26, 2020

                              HAWKS QUINDEL, S.C.
                              Attorneys for Plaintiff, Shelly J. Seaverson

                          By: /s/ Danielle M. Schroder
                              Danielle M. Schroder, State Bar No. 1079870
                              Email: dschroder@hq-law.com
                              Jessa L. Victor, State Bar No. 1099144
                              Email: jvictor@hq-law.com
                              409 East Main Street
                              P.O. Box 2155
                              Madison, Wisconsin 53701-2155
                              Telephone: 608/257-0040
                              Facsimile: 608/256-0236




                                    6
